ICJ_045_TemplePreahVihear_KHM_THA_1961-05-26_JUD_01_PO_03_EN.txt. 36 TEMPLE OF PREAH VIHEAR (JUDGMENT OF 26 V 61)

it is my opinion that the conclusions of the Court in the Israel v.
Bulgaria case concerning the scope and effect of paragraph 5 of
Article 36 of the Statute are not applicable to the case now decided,
for the abundant reasons stated in the present Judgment.

Judge WELLINGTON Koo makes the following Declaration:

Since some of the grounds given in the Judgment relate to the
decision of the Court in the case of the Aerial Incident-of July 27th,
1955 (Israel v. Bulgaria), Preliminary Objections, I desire to say
that while I concur in the conclusion of the Court in the present
case and generally in the reasoning which leads to it, I do not
mean thereby to imply that I now concur or acquiesce in that
decision but that, on the contrary, I continue to hold the views
and the conclusion stated in the Joint Dissenting Opinion appended
to that decision.

Indeed, I consider that on the basis of that Opinion Thailand’s
1940 Declaration accepting the compulsory jurisdiction of the
Permanent Court must be deemed to have been transformed, as
had also admittedly been intended by Thailand, when she became
a Member of the United Nations and therefore a party to the
Statute on 16 December 1946, by operation of Article 36, para-
graph 5, of the Statute, into an acceptance in relation to the
present Court; and this fact constitutes an additional and simpler
reason to meet Thailand’s principal argument in support of her first
objection.

This is clear, although it is equally true that since the circum-
stances of the two cases are essentially different, neither the fact,
based on the said Opinion, that the said 1940 Declaration had been
so transformed prior to its own terminal date, 6 May 1950, nor
the fact, based upon the said 1959 decision of the Court, that it
had lapsed on 1g April 1946 when the Permanent Court was
dissolved, bears any determining legal effect on the only crucial
question at issue in the present case, namely, the validity of
Thailand’s Declaration of 20 May 1950.

Judge Sir Gerald FITZMAURICE and Judge Tanaka make the
following Joint Declaration:

Although we are in complete agreement with the substantive
conclusion of the Court in this case and with the reasoning on
which it is based, we have an additional and, for us, a more im-
mediate reason for rejecting the first preliminary objection of
Thailand.

This preliminary objection is based on the conclusion concerning
the effect of paragraph 5 of Article 36 of the Statute which the

23
37 TEMPLE OF PREAH VIHEAR (JUDGMENT OF 26 V 61)

Court reached in its decision of 26 May 1959, given in the case
of the Aerial Incident of July 27th, 1955 " Israel v. Bulgaria). The
objection necessarily assumes the correctness of that conclusion;
for it is only on that basis that it is possible to claim, as Thailand
has sought to do, that what she purported to renew, or rather
revive, by her Declaration of 20 May 1950, was an acceptance, not
of the compulsory jurisdiction of the present Court, but of that of
the former Permanent Court, and therefore, in view of the non-
existence of that Court in 1950, devoid of any object, and in-
capable, as such, of renewal or revival. But it is also clear that
except on the basis of that conclusion, the objection would, to use
a serviceable colloquialism, have been ‘a complete non-starter’’,
and could never have been formulated at all.

Since, therefore, the objection necessarily presupposes the cor-
rectness of the conclusion reached in the Israel v. Bulgaria case,
the view that this conclusion was in fact incorrect would, for anyone
holding that view, furnish a further reason for rejecting the objec-
tion, and a much more immediate one than any of those contained
in the present Judgment.

This is precisely our position since, to our regret, we are unable
to agree with the conclusion which the Court reached in the Israel
v. Bulgaria case as to the effect of Article 36, paragraph 5, of the
Statute. We need not give our reasons for this, for they are sub-
stantially the same as those set out in the Joint Dissenting Opinion
of Judges Sir Hersch Lauterpacht and Sir Percy Spender, and of
Judge Wellington Koo. Furthermore, it is not our purpose to call
in question or attempt to reopen the decision in that case.

However, as we do net agree with it, the correct position, for us,
in regard to the effect of Article 36, paragraph 5, as it related to
Thailand’s previous Declaration of May 1940, is that on the demise
of the Permanent Court in April 1946, this Declaration which,
according to its own terms, still had about four years to run,
became dormant (but not extinct) and then, on Thailand becoming
a Member of the United Nations in December 1g46, was reactivated
by the operation of Article 36, paragraph 5, as an acceptance of
the compulsory jurisdiction of the present Court.

For us, therefore, Thailand’s 1950 Declaration was, as it was
intended to be, a perfectly straightforward and normal renewal of
a Declaration (that of 1940) which had already been ‘‘transformed”
into—and had acquired the status of—an acceptance in relation
to the present Court, and which had wholly ceased to relate to the
former Permanent Court, not merely because of the demise of that
Court, but precisely because the Declaration had (by virtue of
Article 36, paragraph 5) been transformed into an acceptance of
the compulsory jurisdiction of the present Court. On that basis,

24
38 TEMPLE OF PREAH VIHEAR (JUDGMENT OF 26 v 61)

the status and validity of the Declaration of May 1950 could not
be open to question, and this we believe is the true position.

We have thought it necessary to make our attitude clear in this
respect ; for otherwise, concurrence in the present Judgment of the
Court might be thought to imply agreement with the decision of
26 May 1959. Furthermore, anyone who disagrees with that decision
must necessarily reject Thailand’s first preliminary objection a
fortiori on that ground alone. This however in no way affects our
view that the first preliminary objection of Thailand must in any
case be rejected, for the reasons given in the present Judgment.

As regards the second preliminary objection of Thailand—whilst
we are fully in agreement with the view expressed by Sir Hersch
Lauterpacht in the South West Africa—V oting Procedure case (I.C.].
Reports 1955, at pp. 90-93) to the effect that the Court ought not
to refrain from pronouncing on issues that a party has argued as
central to its case, merely on the ground that these are not essential
to the substantive decision of the Court—yet we feel that this view
is scarcely applicable to issues of jurisdiction (nor did Sir Hersch
imply otherwise). In the present case, Thailand’s second preliminary
objection was of course fully argued by the Parties. But once the
Court, by rejecting the first preliminary objection, has found that
it has jurisdiction to go into the merits of the dispute (this being
the sole relevant issue at this stage of the case), the matter is,
strictly, concluded, and a finding, whether for or against Thailand,
on her second preliminary objection, could add nothing material
to the conclusion, already arrived at, that the Court is competent.
We therefore agree that the Court is not called upon in the cir-
cumstances to pronounce on the second preliminary objection.

Judge Sir Percy SPENDER appends to the Judgment of the
Court a statement of his Separate Opinion.

Judge MORELLI appends to the Judgment of the Court a state-
ment of his Separate Opinion.

(Initialled) B. W.
(Initialled) G.-C.

25
